Case 2:20-cv-00283-JRG Document 49-4 Filed 04/01/21 Page 1 of 2 PageID #: 1484




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 JAPAN DISPLAY INC. [and                             §
 PANASONIC LIQUID CRYSTAL                            §
 DISPLAY CO., LTD.],                                 §
                                                     §   C.A. NO. 2:20-cv-00283-JRG
        Plaintiff[s],                                §   C.A. NO. 2:20-cv-00284-JRG
                                                     §   C.A. NO. 2:20-cv-00285-JRG
 v.                                                  §
                                                     §
 TIANMA MICROELECTRONICS CO.                         §   JURY TRIAL DEMANDED
 LTD.,                                               §
                                                     §
        Defendant.                                   §


[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL INVALIDITY
 CONTENTIONS AND ACCOMPANYING TECHNICAL AND SALES INFORMATION,
    AND TO STRIKE DEFENDANT’S DEFICIENT ELIGIBILITY CONTENTIONS


       The Court, having considered plaintiffs Japan Display Inc. (“JDI”) and/or Panasonic Liquid

Crystal Display Co., Ltd.’s (“PLD”) (collectively “Plaintiffs”) Motion to Compel Invalidity

Contentions and Accompanying Technical Sales Information, and to Strike Defendant’s (Tianma

Microelectronics Co. Ltd.’s) Deficient Eligibility Contentions and any responses, replies, or other

briefing submitted by the parties, finds that Plaintiffs’ Motion should be GRANTED .

       IT IS ORDERED that Plaintiffs’ Motion to Compel Invalidity Contentions and

Accompanying Technical Sales Information, and to Strike Defendant’s Deficient Eligibility

Contentions is GRANTED.

       IT IS FURTHER ORDERED that Defendant Tianma Microelectronics Co. Ltd. shall (1)

produce the technical documents for all Accused Products required under P.R. 3-4, (2) provide

Invalidity Contentions comporting with the requirements of P.R. 3-3, and (3) produce worldwide

sales data for all Accused Products on or before April 23, 2021.


                                                 i
Case 2:20-cv-00283-JRG Document 49-4 Filed 04/01/21 Page 2 of 2 PageID #: 1485




       IT IS ALSO FURTHER ORDERED that defendant Tianma Microelectronics Co. Ltd.’s

Eligibility Contentions are stricken from the record.




                                                 ii
